North Carolina State Board of Certified Public Accountant Examiners

 

April 23, 2019

Ms. Wanda S. Greene
Post Office Box 785
Arden, North Carolina 28704-0785

RE: Case #C2018179
Dear Ms. Greene:

The Board’s Professional Standards Committee (“Committee”) has reviewed
the above-referenced matter in order to attempt to resolve it through consent.
Following that review, the Committee instructed the Board staff to draft a
Consent Order for your review. Ifyou decide to consent, please sign and return
both originals to the Board office. Provide the signed Consent Orders or other
response on or before May 14, 2019.

The Consent Order is not final until signed by you and subsequently approved
by the full Board. Please note that Consent Orders are public records and are
generally published in the Board’s newsletter and on the Board’s online
searchable Licensee database.

If you have any questions concerning this matter, you may contact me directly
at (919) 715-9185, ftrainor@nccpaboard.gov.

 

Board Staff Attorney

FXT/mbb

Enclosures

i i ° e Raleigh, NC 27605 ¢ (919) 733-4222 ¢ Fax (919) 733-4209 ° nccpaboard.gov
se ase 1:18-cr-00088-RJIC-WCM Document 74-18 Filed 08/22/19 Page tof S

 
NORTH CAROLINA BEFORE THE NORTH CAROLINA STATE BOARD OF
WAKE COUNTY CERTIFIED PUBLIC ACCOUNTANT EXAMINERS
CASE #: C2018179

IN THE MATTER OF: CONSENT ORDER
Wanda Skillington Greene, #16200
Respondent

THIS CAUSE, coming before the North Carolina State Board of CPA
Examiners (“Board”) at its offices at 1101 Oberlin Road, Raleigh, Wake County, North
Carolina, with a quorum present. Pursuant to N. C. Gen. Stat. § 150B-41, the Board and
Respondent stipulate to the following:

1. Wanda Skillington Greene (hereinafter “Respondent”) was the holder of North
- Carolina certificate number 16200 as a certified public accountant.

2. The Board received information that the Respondent had been indicted for
numerous criminal actions in her capacity as county manager of Buncombe
County.

3. The Respondent entered into a plea deal with federal authorities. The Factual
Basis for that plea details that: (1) the Respondent misused gift cards that
were issued to the county; (2) the Respondent misdirected county funds to
purchase whole life insurance policies for herself and other employees, which
could then be cashed out by the employees; and (3) the Respondent utilized her
position as county manager to obtain trips, gifts, and other things of value in
exchange for the award of county contracts.

A. The Respondent wishes to resolve this matter by consent and agrees that the
Board staff and counsel may discuss this Consent Order with the Board
ex parte, whether or not the Board accepts this Consent Order as written. The
Respondent understands and agrees that this Consent Order is subject to
review and approval by the Board and is not effective until approved by the
Board at a duly constituted Board Meeting.

BASED upon the foregoing, the Board makes the following Conclusions of Law:
1. The Respondent is subject to the provisions of Chapter 93 of the North
Carolina General Statutes and Title 21, Chapter 08 of the North Carolina

Administrative Code, including the Rules of Professional Ethics and Conduct
promulgated and adopted therein by the Board.

Case 1:18-cr-00088-RJC-WCM Document 74-18 Filed 08/22/19 Page 2 of5
Consent Order - 2
Wanda Skillington Greene

2. The aforementioned conduct constitutes a violation of 21 NCAC 08N .0202
(deceptive conduct).

3. Per N.C. Gen. Stat. § 93-12(9), and also by virtue of the Respondent’s consent
to this order, the Respondent is subject to the discipline set forth below.

BASED on the foregoing and in lieu of further proceedings, the Board and Respondent
agree to the following Order:

1. The Certified Public Accountant certificate for the Respondent, Wanda
Skillington Greene, is hereby permanently revoked.

2, Respondent Wanda Skillington Greene shall not offer or render services as a
CPA or otherwise trade upon or use the CPA title in this state either through
CPA mobility provisions or substantial equivalency practice privileges or in
any other manner, nor shall Respondent claim or attempt to use any practice
privileges in any other state based upon her permanently revoked North
Carolina certificate.

 

 

 

st
CONSENTED TO THIS THE ae DAY OF May — LAF
(Day) (Month) (Year)
4 ama ONrracne
Respondent
APPROVED BY THE BOARD THIS THE DAY OF
(Day) (Month) (Year)

NORTH CAROLINA STATE BOARD OF CERTIFIED
PUBLIC ACCOUNTANT EXAMINERS

    
  

AINA STATE Ss

a oe

BY:
President

 

Case 1:18-cr-00088-RJC-WCM Document 74-18 Filed 08/22/19 Page 3of5
NORTH CAROLINA BEFORE THE NORTH CAROLINA STATE BOARD OF
WAKE COUNTY CERTIFIED PUBLIC ACCOUNTANT EXAMINERS
CASE #: C2018179

IN THE MATTER OF: CONSENT ORDER
Wanda Skillington Greene, #16200
Respondent

THIS CAUSE, coming before the North Carolina State Board of CPA
Examiners (“Board”) at its offices at 1101 Oberlin Road, Raleigh, Wake County, North
Carolina, with a quorum present. Pursuant to N. C. Gen. Stat. § 150B-41, the Board and
Respondent stipulate to the following:

1. Wanda Skillington Greene (hereinafter “Respondent”) was the holder of North
Carolina certificate number 16200 as a certified public accountant.

2. The Board received information that the Respondent had been indicted for
numerous criminal actions in her capacity as county manager of Buncombe
County.

3. The Respondent entered into a plea deal with federal authorities. The Factual
Basis for that plea details that: (1) the Respondent misused gift cards that
were issued to the county; (2) the Respondent misdirected county funds to
purchase whole life insurance policies for herself and other employees, which
could then be cashed out by the employees; and (3) the Respondent utilized her
position as county manager to obtain trips, gifts, and other things of value in
exchange for the award of county contracts.

4. The Respondent wishes to resolve this matter by consent and agrees that the
Board staff and counsel may discuss this Consent Order with the Board
ex parte, whether or not the Board accepts this Consent Order as written. The
Respondent understands and agrees that this Consent Order is subject to
review and approval by the Board and is not effective until approved by the
Board at a duly constituted Board Meeting.

BASED upon the foregoing, the Board makes the following Conclusions of Law:
1. The Respondent is subject to the provisions of Chapter 93 of the North
Carolina General Statutes and Title 21, Chapter 08 of the North Carolina

Administrative Code, including the Rules of Professional Ethics and Conduct
promulgated and adopted therein by the Board.

Case 1:18-cr-00088-RJC-WCM Document 74-18 Filed 08/22/19 Page 4of5
Consent Order - 2
Wanda Skillington Greene

2. The aforementioned conduct constitutes a violation of 21 NCAC O8N .0202
(deceptive conduct).

Be Per N.C. Gen. Stat. § 98-12(9), and also by virtue of the Respondent’s consent
to this order, the Respondent is subject to the discipline set forth below.

BASED on the foregoing and in lieu of further proceedings, the Board and Respondent
agree to the following Order:

1. The Certified Public Accountant certificate for the Respondent, Wanda
Skilington Greene, is hereby permanently revoked.

Ds. Respondent Wanda Skillington Greene shall not offer or render services as a
CPA or otherwise trade upon or use the CPA title in this state either through
CPA mobility provisions or substantial equivalency practice privileges or in
any other manner, nor shall Respondent claim or attempt to use any practice
privileges in any other state based upon her permanently revoked North
Carolina certificate.

 

 

of
CONSENTED TO THIS THE “21 payor Jay 04a
(Day) " (Month) (Year)
Yonmda. Chvtoaans.
Respondent

APPROVED BY THE BOARD THIS THE DAY OF
(Day) (Month) (Year)

 

NORTH CAROLINA STATE BOARD OF CERTIFIED
PUBLIC ACCOUNTANT EXAMINERS

 cERTiFnED SS

 

BY:
President

 

Case 1:18-cr-00088-RJC-WCM Document 74-18 Filed 08/22/19 Page5of5
